ON MOTION EOR REHEARING.
MacIntyre, J.
There being no allegation that the underpass was dark, we presume that the judge in the court below decided the case on the presumption that the underpass was not dark; and if the underpass was not dark, the facts alleged in the petition set forth a cause of action, and the jury might find, upon *684proof of the facts definitely stated, that the difference between the height of the entrance and the exit thereof was not perceptible to the petitioner or the driver by mere observation as they proceeded through the underpass.

Rehewrmg denied.


Guerry, J., concurs. Broyles, 0. J., dissents.